Filed 12/15/21 P. v. Edwards CA1/3
Opinion following rehearing
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                         A159264
 v.
 JAHMAL MARSHALLE EDWARDS,                                               (Alameda County
                                                                         Super. Ct. No. 18CR019853)
             Defendant and Appellant.


                                       MEMORANDUM OPINION1
         Jahmal Marshalle Edwards started a fire in a San Leandro department
store to create a distraction as he attempted to steal leather jackets. The fire
damaged the store and its merchandise. A jury convicted Edwards of arson
(§ 451, subd. (d), count 2) and misdemeanor vandalism (§ 594, subd. (a),
count 3), and it found true an allegation that Edwards had a prior arson
conviction (§ 451.1, subd. (a)).
         The trial court found Edwards had a prior arson conviction (§ 451.1,
subd. (a)), which constituted a prior strike under the “Three Strikes” law



        We resolve this case by memorandum opinion pursuant to California
         1

Standards of Judicial Administration, section 8.1, reciting only those facts
necessary to resolve the issues raised. Undesignated statutory references are
to the Penal Code.

                                                               1
(§§ 667, subds. (b)–(i), 1170.12) and a prior serious felony (§ 667, subd. (a)).
The court also found Edwards had served a prison term for possession of
ammunition by a prohibited person. (§§ 30305, subd. (a)(1), former 667.5,
subd. (b).)
      In 2019, the trial court sentenced Edwards to 17 years in state prison,
comprised of the aggravated three-year term on count 2, doubled pursuant
to the Three Strikes law, five years for the prior arson conviction
enhancement, and five years for the prior serious felony conviction. The
court imposed the upper term on count 2 “given the significant number of
aggravating factors” — including that Edwards was on probation for arson
when he committed the offenses, and that he had engaged in “recidivist
behavior” — and the absence of mitigating factors. The court also imposed
a mandatory one-year enhancement under former section 667.5, subdivision
(b). On count 3, the court imposed a concurrent one-year jail term. The court
awarded Edwards 371 days of presentence credit.
      On October 8, 2021, while Edwards’s appeal was pending, the Governor
signed Senate Bill No. 567 (2021–2022 Reg. Sess.) into law. As relevant here,
Senate Bill No. 567 limits the trial court’s ability to impose an aggravated
term of imprisonment absent the existence of specified circumstances.
(§ 1170, subd. (b)(1)–(3), as amended by Stats. 2021, ch. 731, § 1.3; Couzens,
Selected Changes to California Sentencing Laws Effective 2022 (Barrister
Press 2021) pp. 5, 6 & fn. 2, 10–15 (Couzens).)2 Senate Bill No. 567 also


      2 As amended, section 1170, subdivision (b)(2) provides: “The court
may impose a sentence exceeding the middle term only when there are
circumstances in aggravation of the crime that justify the imposition of
a term of imprisonment exceeding the middle term, and the facts underlying
those circumstances have been stipulated to by the defendant, or have been
found true beyond a reasonable doubt at trial by the jury or by the judge in


                                         2
requires the sentencing court to impose a low term of imprisonment under
certain circumstances. (§ 1170, subd. (b)(6), as amended by Stats. 2021,
chs. 731, § 1.3 & 695, § 1; Couzens, supra, at pp. 6 & fn. 2, 9, 23–27.)
         Senate Bill No. 567 is effective January 1, 2022. The Attorney General
concedes Edwards must be resentenced under Senate Bill No. 567 once that
law takes effect as the trial court imposed the aggravated term on count 2
and the record does not make clear whether the aggravating factors upon
which the court relied were admitted by Edwards or found true beyond
a reasonable doubt. The Attorney General also concedes Edwards is entitled
to the benefit of Senate Bill No. 567 as his case will not be final by January 1,
2022. (See People v. Frahs (2020) 9 Cal.5th 618, 627–633; Couzens, supra, at
p. 7.)
         We accept the Attorney General’s concessions and remand the matter
for resentencing.
                                 DISPOSITION
         The judgment of conviction is affirmed. The sentence is vacated. The
matter is remanded to the trial court to resentence Edwards under Senate
Bill No. 567 after January 1, 2022. At resentencing, Edwards may urge the
trial court to apply ameliorative legislation signed into law during the
pendency of this appeal, including but not limited to Assembly Bill No. 518
(2021–2022 Reg. Sess.) and Assembly Bill No. 124 (2021–2022 Reg. Sess.).




a court trial. Except where evidence supporting an aggravating circumstance
is admissible to prove or defend against the charged offense or enhancement
at trial, or it is otherwise authorized by law, upon request of a defendant,
trial on the circumstances in aggravation alleged in the indictment or
information shall be bifurcated from the trial of charges and enhancements.
The jury shall not be informed of the bifurcated allegations until there has
been a conviction of a felony offense.”

                                        3
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A159264




                            4